Citation Nr: 1418089	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, to include patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for an arch disability, to include plantar fasciitis, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from May 1980 to August 1980, and from July 1981 to June 1998. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body, and an arch disability.  He argues that he had symptoms of both claimed disorders during service, and that he has had ongoing symptoms of both of the claimed disorders since his service.  See e.g., February 2011 VA examination report; transcript of Veteran's hearing, held in February 2012.  In the alternative, he asserts that the claimed disorders were caused or aggravated by service-connected disability.  In particular, he has asserted that they are related to his service-connected lumbar spine disability.  Id. 

The Board initially notes that service connection is currently in effect for adjustment disorder with depressed mood, lumbar strain with degenerative discopathy, L4-5 and L5-S1, residuals, right shoulder with supraspinatous tendonitis, subachromial and subdeltoid bursitis with acromioclavicular joint effacement, right ankle peritoneal tendonitis, chronic cervical strain, and impotency, and that the Veteran has been granted to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In addition, in May 2007, the RO denied a claim for service connection for myofascial syndrome in the cervical spine.  There was no appeal, and this decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

As discussed below, a February 2011 VA examiner has provided etiological opinions as to several conditions other than those explicitly claimed by the Veteran.  Specifically, he provided etiological opinions as to plantar fasciitis, patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip.  The Board must review all issues reasonably raised from a liberal reading of all documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Under the circumstances, the Board has framed the issues broadly, as stated on the cover page of this remand.  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability"); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences").  

During his Board hearing, the Veteran testified that he had been treated by a private physician, Dr. K[redacted], of Texarkana, and it was agreed that the record would be held open for 60 days to allow the Veteran time to obtain and submit these records of treatment.  However, there is no record to show that such evidence was ever received.  Under the circumstances, on remand, after obtaining the appropriate authorization, an effort should be made to obtain Dr. K's treatment records.  

In February 2011, the Veteran was afforded a VA examination.  The report of that examination shows that the diagnoses were cervical strain with degenerative joint disease, lumbar strain with degenerative discopathy, right shoulder injury with rotator cuff tear/tendonitis/bursitis, right ankle sprain with peroneal tendonitis and mild lateral ligament laxity, fibromyalgia with myofascial pain involving the shoulders, cervical spine, dorsal spine, hips, and knees, patellar tendonitis, bilateral knees, "plantar fasciitis, bilateral feet," and "normal neurologic examination bilaterally upper and lower extremities, as well as normal left ankle examination."  The examiner concluded that myofascial pain, plantar fasciitis, and tendonitis of the knees, did not have their onset in the military, and that the Veteran's fibromyalgia was not caused by any of his service-connected disabilities.  The examiner further stated that there is "no relationship" between his fibromyalgia symptoms and his service-connected lumbar and cervical spine disabilities.  

In an addendum to the VA February 2011 examination report, dated in May 2011, the examiner concluded that the Veteran's plantar fasciitis, patellar tendonitis, degenerative joint disease of the bilateral knees, and degenerative joint disease of the right hip, were not caused or aggravated by his service-connected right ankle disability.  

The Board finds that a remand is required.  The February 2011 VA examination and associated May 2011 addendum show that the examiner provided an (incomplete) opinion as to the possibility of both direct and secondary service connection, and therefore, VA must ensure that these aspects of the examination, and the examination report in its entirety, are adequate.  See Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one).  However, the February 2011 VA examination report did not provide an etiological opinion as to whether degenerative joint disease of the right hip was directly related to service, and it discussed tendonitis of the knees, but not degenerative joint disease of the knees (as noted in the May 2011 addendum).  Furthermore, neither the February 2011 VA examination report, nor the May 2011 addendum, discussed whether any of the demonstrated conditions were aggravated by any of the Veteran's service-connected disabilities other than his service-connected right ankle disability.  See 38 C.F.R. § 3.310 (2013); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Given the foregoing, on remand, the Veteran should be afforded another examination, to include etiological opinions.  Barr.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and other information, an effort should be made to obtain the Veteran's treatment records from the private physician the Veteran has previously identified as "Dr. K" of Texarkana.

2.  Schedule the Veteran for an appropriate examination.  Make the Veteran's claims file available for review by the examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.

 a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has "myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body," patellar tendonitis, degenerative joint disease of the bilateral knees, degenerative joint disease of the right hip, an arch condition, or plantar fasciitis, that was caused by his service. 

b) If, and only if, the Veteran has "myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body," patellar tendonitis, degenerative joint disease of the bilateral knees, degenerative joint disease of the right hip, an arch condition, or plantar fasciitis, that was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed "myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body," patellar tendonitis, degenerative joint disease of the bilateral knees, degenerative joint disease of the right hip, arch condition, or plantar fasciitis, was caused, or aggravated by, any of the Veteran's service-connected disabilities. 

c) If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's "myofascial pain syndrome of the left shoulder, back, bilateral hips, bilateral legs, and left side of the body," patellar tendonitis, degenerative joint disease of the bilateral knees, degenerative joint disease of the right hip, arch condition, and/or plantar fasciitis (as appropriate) prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected disability(ies).  If it is not possible to provide such an assessment, the examiner should so state, and explain why this is so. 

d)  The examiner must provide a detailed rationale for his/her opinion.  If the examiner cannot express any part of any of the requested opinions, the examiner should explain the reasons therefor. 

e) "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

f) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Readjudicate the issues on appeal.  If any determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the appellant and his representative should thereafter be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



